DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/9/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Allowable Subject Matter
2.    Claims 1,5-10,12 and 17 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,7 and 12, which include,
an interpupillary distance measuring method having  capturing the at least one eye image includes: adopting a first camera and a second camera to respectively capture a left-eve image includinq a left eve and a right- eve image includinq a right eye and  extracting the one pupil image position corresponding to the monocular pupil in the at least one eye image, from the at least one eye image, includes: determining the pupil image position of the left-eve pupil in the left-eve image and the pupil image position of the riqht-eve pupil in the riqht-eve imaqe; and determining the actual distance between the pupils of two eyes according to the one or two pupil image positions includes: determining an imaqe position of the first camera in the left-eve imaqe and an image position of the second camera in the right-eye image; determining a first horizontal image distance between the pupil image position of the left-eye pupil and the image position of the first camera in the left-eye image; 2determining a first horizontal actual distance between the left-eve pupil and the first camera according to the first horizontal image distance and  determining a second horizontal image distance between the pupil image position of the right-eye pupil and the image position of the second camera in the right-eye image; determining a second horizontal actual distance between the right-eve pupil and the second camera according to the second horizontal image distance; and determining the actual distance between the pupils of two eyes according to the first horizontal actual distance and the second horizontal actual distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/13/2022